Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The office mailed out a notice of non-compliance (filed 5/24/2021) for Claim amendments filed 5/11/2021 that states specifically “the entire corrected amendment must be resubmitted”. Nonetheless, Applicant filed the claim amendments on 05/24/2021 and failed to resubmit the claim amendments in its entirety, including the markings (e.g. underlines and strikethroughs) for claims 19-24. However, to avoid further delay, Examiner will proceed on with the examination considering the markings for claims 19-24 as filed on 5/11/2021.

Status of Claims
Claims 1-30 are currently pending in this application in response to the amendment and remarks filed on May 11, 2021 and May 24, 2021. Claims 1-18 remain withdrawn from examination based on non-elected Inventions.  Claims 19-24 are currently amended and claims 25-30 are newly added.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) rejections:
Applicant’s claim amendments filed May 11, 2021 and May 24, 2021 overcame the 112b rejections, therefore the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below.
With respect to 35 U.S.C. §101:
Applicant believes that the claim amendments reciting new limitations “A non-transitory computer-readable medium with instructions stored thereon, wherein the medium is configured to predict a behavior of a motor, that when executed by a processor, performs the steps” overcomes the 35 U.S.C 101 rejection. See Remarks at p.12 filed on May 11, 2021.
Note: Examiner recommends Applicant to review claim 2, as currently withdrawn, for possible limitations to overcome the 101 rejections.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19 and 25 each recites the limitations “the input values not removed” (lines 9-10 and lines 10-11 respectively) that fails to provide antecedent basis.   
Claims 20-24 and 26-30 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claims 19 and 25.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 19-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Claims 19-30 are drawn to a system and a non-transitory computer-readable medium with instructions encoded thereon and is configured to predict a behavior of a motor, hence falls under one of four categories of statutory subject matter (Step 1).   Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A).
	Each of independent claims 19 and 25 recites the following limitations:
“determining a plurality of predictive machine learning models; calculating a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percentage that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of the plurality of predictive machine learning models; determining an upper bound and a lower bound of the input values not removed; calculating a counter value for each of the plurality of predictive machine learning models; updating the weight of each of the plurality of predictive machine learning models; calculating a normal probability; updating the upper bound and lower bound of the input values not removed; updating the normal probability based on the updated upper bound and updated lower bound of the input values not removed; and calculating a probability of a plurality of operational outcomes of the motor”.
These limitations, as claimed, are processes that under its broadest reasonable interpretation, enumerates a mathematical process except for the recitation of a generic computer components (a processor1). Other than reciting “a processor” configured to perform the functions of calculating, determining, and updating, nothing in the claims preclude the functions from practically being applied as a mathematical concept. For example, other than using “a processor” and a selection of multiple predictive models, 2 (Step 2A, Prong 2; see MPEP 2106.05(f)). Claims 19 and 25 do not provide any additional elements to amount to significantly more than an abstract idea.  As such, claims 19 and 25 are not patent eligible (Step 2B).
	Dependent claims 20-24 and 26-30 are also ineligible for the same reasons given with respect to claims 19 and 25.  The limitation recites in each of claims 20-24 and 26-30, under its broadest reasonable interpretation, is an abstract idea because it enumerates further the insignificant extra solution activities such as defining the weight value (claims 20-21 and 26-27), generating an alert signal (claims 24 and 30), and linking the judicial exception to a field of use and not positively reciting the application of the method in the field (claims 22-23 and 28-29) (Step 2A, Prong 1). The additional elements are forms of insignificant extra-solution activities where data collecting, storing, and outputting are necessary for all uses of the judicial exception and in particularly, linking the judicial exception to a field of use. Therefore, the claims continue see MPEP 2106.05(f)).  As such, claims 20-24 and 26-30 do not amount to significant more than an abstract idea nor provide any inventive concept, therefore are not patent eligible (Step 2B).

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
	Kobayashi et al. (US 2018/0018587) teaches of a machine learning system (figs.1-2) comprising multiple machine learning models (multiple machine learning algorithms A-C, fig.5), and multiple progressive sample size of datasets to train each of the multiple machine learning models at each learning steps (fig.5 and par.0078-0079) and for each learning step is completed, a prediction performance for each model is progressively improved to a maximum prediction performance score (par.0080-0085). Kobayashi further teaches of applying root mean square error for prediction performance index (par.0043); for each of the models determining the coefficients by regression analysis with each coefficients represents the weight of an explanatory variable (par.0102, par.0135, par.0194); determining the upper confidence limit on the prediction performance and the ascending curve behavior of the prediction performance of each machine learning models (par.0065-0066, par.0077); and determine the probability distribution of the prediction performance (par.0194 and fig.11).
	Amruthnath et al. (“Fault Class Prediction in Unsupervised Learning Using Model-Based Clustering Approach”, 2018, p.5-12) teaches of a process for machine fault prediction including data collection for a certain period and data is modeled in multiple learning algorithms (p.5). Amruthnath teaches further the steps of data cleaning to remove incomplete, duplicate and missing values (p.5); data feature extraction/selection (p.7); fault prediction with K-means, clustering analysis in unsupervised learning, and T2 statistic with prediction limits to obtain 99.99% confidence (p.7 and p.10).
	However, Kobayashi and Amruthnath taken alone or in combination, fails to teach the steps:


Allowable Subject Matter
 Claims 19-30 would be allowable if overcome all above rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
With respect to claims 19 and 25, the steps comprising: determining a plurality of predictive machine learning models; calculating a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percentage that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of the plurality of predictive machine learning models; determining an upper bound and a lower bound of the input values not removed; calculating a counter value for each of the plurality of predictive machine learning models; updating the weight of each of the plurality of predictive machine learning models; calculating a normal probability; updating the upper bound and lower bound of the input values not removed; updating the normal probability based on the updated upper bound and updated lower bound of the input values not removed; and calculating a probability of a plurality of operational outcomes of the motor.
Claims 20-24 and 26-30 are allowed due to their dependency on claims 1 and 17.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        June 1, 2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “a processor" recites only in the preamble of claims 19 and 25. But nonetheless, the rationale for 101 rejections includes the interpretation of a processor performing the judicial exceptions.
        2Examiner suggests a telephone interview with Applicant to further discuss possible ways to amend the claim to positively recite a practical application.